              Case 1:20-cv-01678-GSA Document 21 Filed 07/30/21 Page 1 of 3


     Francesco Benavides, CSBN 258924
 1 Law Offices of Francesco Benavides
 2       1990 N. California Blvd. Suite 20
            Walnut Creek, CA 94596
 3          Tel: (925) 222-7071
            Fax: (925) 522-5306
 4          Email: francesco@benavidesdisabilitylaw.com
 5 Attorney for Plaintiff
 6 MARIE NEWHOUSE
 7
                                   UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9                                             FRESNO DIVISION
10
     MARIE NEWHOUSE,                                 Case No. 1:20-cv-01678-GSA
11
                   Plaintiff,                        STIPULATION FOR THE AWARD AND
12                                                   PAYMENT OF ATTORNEY FEES AND
13                         v.                        EXPENSES PURSUANT TO THE EQUAL
                                                     ACCESS TO JUSTICE ACT; ORDER
14 Commissioner of Social Security,
15                 Defendant.
16          IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
17 subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses in the amount
18 of $6,150.66, under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount
19 represents compensation for all legal services rendered on behalf of Plaintiff by counsel in connection
20 with this civil action, in accordance with 28 U.S.C. § 2412(d).
21
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
22
     matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
23
     598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
24
     whether the fees are subject to any offset allowed under the United States Department of the
25
     Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
26
     whether they are subject to any offset.
27
28
              Case 1:20-cv-01678-GSA Document 21 Filed 07/30/21 Page 2 of 3


 1          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that

 2 Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
 3 and costs to be made directly to Plaintiff’s attorney, Francesco Benavides, pursuant to the
 4 assignment executed by Plaintiff.
 5          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney

 6 fees, and does not constitute an admission of liability on the part of Defendant under the EAJA or
 7 otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any
 8 and all claims that Plaintiff and/or Counsel including Counsel’s firm may have relating to EAJA
 9 attorney fees in connection with this action.
10          This award is without prejudice to the rights of Counsel and/or Counsel’s firm to seek Social

11 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
12 EAJA.
13
14                                                 Respectfully submitted,
15
16 Dated: July 29, 2021                            Law Offices of Francesco Benavides

17                                        By:      /s/ Francesco Benavides
                                                   FRANCESCO P. BENAVIDES
18                                                 Attorney for Plaintiff
19
20 Dated: July 29, 2021                            PHILLIP A. TALBERT
                                                   Acting United States Attorney
21                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
22                                                 Social Security Administration
23                                        By:      Ellinor R. Coder*
24                                                 ELLINOR R. CODER
                                                   Special Assistant U.S. Attorney
25                                                 Attorneys for Defendant
                                                   (*Permission to use electronic signature
26                                                 obtained via email on July 29, 2021).
27
28
                                                       -2-
              Case 1:20-cv-01678-GSA Document 21 Filed 07/30/21 Page 3 of 3


                                                  ORDER
 1
 2          Based upon the parties’ Stipulation for the Award and Payment of Equal Access to Justice Act

 3 Fees and Expenses, IT IS ORDERED that fees and expenses in the amount of $6,150.66 as
 4 authorized by 28 U.S.C. § 2412 be awarded subject to the terms of the Stipulation.
 5
 6
 7 IT IS SO ORDERED.
 8      Dated:    July 30, 2021                            /s/ Gary S. Austin
 9                                                 UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -3-
